PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks an award of $3,020.00 for the payment of jury commissioners and special jury commissioners in accordance with West Virginia Code §52-1-3, which states, in part:
“Jury commissioners shall receive as compensation for their services, while necessarily employed, an amount to be fixed by the judge of the circuit court, or the chief judge thereof, in accordance with rules of ‘the supreme court of appeals, which shall be payable out of the state treasury upon orders of the circuit court or the chief judge thereof.”
The respondent, in its Answer, admits the validity and amount of the claim. As sufficient funds remained in respondent’s appropriation for the fiscal year in question from which *76the obligation could have been paid, the Court hereby makes an award to the claimant in the amount of $3,020.00.
Award of $3,020.00.